Order entered April 18, 2014




                                                     In The
                                        Court of Appeals
                                 Fifth District of Texas at Dallas
                                             No. 05-14-00387-CV

                                   LAWRENCE DOUGHTY, Appellant

                                                       V.

                BLTREJV3 DALLAS LLC & J.P. MORGAN CHASE & CO., Appellee

                            On Appeal from the 160th Judicial District Court
                                         Dallas County, Texas
                                 Trial Court Cause No. DC-14-02081

                                                   ORDER
        By motion filed April 7, 2014, appellee JPMorgan Chase & Co. (“JPMC & Co.”) moves to

withdraw its April 3, 2014 notice of appearance. JPMC & Co. explains its notice of appearance “was

filed as a matter of course” but upon further inquiry, it determined it is not a party to the order appellant

has appealed. Because it will not be impacted by the outcome in this appeal, JPMC & Co. asserts no

reason exists for it to appear or participate in this appeal.

        The clerk’s record has not yet been filed. However, the appealed order is on the district clerk’s

online record search and the parties to it are appellant and BLTREJV3 Dallas, LLC. Based on JPMC &

Co.’s assertions and the order posted online, we GRANT the motion and DIRECT the Clerk of the Court

to remove JPMC & Co. and Marcie L. Schout, Wm. Lance Lewis, and Gemma R. Galeoto of Quilling,

Selander, Lownds, Winseltt & Moser, P.C. as JPMC & Co. from this appeal.

                                                        /s/     ELIZABETH LANG-MIERS
                                                                JUSTICE